t c memo united_states tax_court dwayne worth champ petitioner v commissioner of internal revenue respondent docket no filed date dwayne worth champ pro_se cheryl m d rees for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the issue for decision is whether petitioner received and failed to report income during some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in charlottesville virginia on the date the petition was filed in this case petitioner's occupation was not revealed in his petition or by the evidence presented at trial from the limited record in this case we have gleaned that petitioner worked as a construction laborer on his return petitioner reported receiving the following amounts during s di gregorio son inc l f jennings inc dulles drywall inc charles town races inc dollar_figure big_number in the statutory_notice_of_deficiency respondent determined that petitioner received and failed to report employee wages in the amount of dollar_figure from american property construction company american nonemployee compensation in the amount of dollar_figure from d b associates inc d b and nonemployee compensation in the amount of dollar_figure from bryant dickinson drywall bryant respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 sec_61 includes in gross_income all income from whatever source derived including but not limited to compensation_for services sec_61 american petitioner concedes that he received dollar_figure for services performed as american's employee we hold that such amount is includable in his gross_income sec_61 d b petitioner concedes that he received nonemployee compensation from d b for services performed during he disputes however respondent's determination that he received a total of dollar_figure from d b respondent submitted photocopies of of d b's canceled checks made out to petitioner in the total amount of dollar_figure at trial petitioner verified his signature on photocopies of the back of each of the checks based on this evidence and petitioner's concession we find that he received nonemployee compensation from d b in the amount of dollar_figure during and hold that such amount is includable in his gross_income and is subject_to self-employment taxes bryant petitioner concedes that he received dollar_figure for services performed for bryant he does not concede however that he is subject_to self-employment taxes for such amount sec_1401 imposes a tax on self-employment_income for old-age survivors and disability insurance an additional tax for hospital insurance is imposed on self-employment_income pursuant to sec_1401 self-employment_income is defined as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 the phrase net_earnings_from_self-employment is in turn defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less any attributable deductions sec_1402 petitioner presented no evidence or testimony which supports a finding contrary to respondent's determination and we accordingly sustain such determination to reflect the foregoing decision will be entered for respondent
